Citation Nr: 1826915	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to July 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 201 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disability due to a "botched" circumcision in service.  His STRs show that he underwent an elective circumcision during service.  The record also shows a current diagnosis of major depressive disorder.  Notably, the record does not include any evidence corroborating the Veteran's allegation that he has penile deformity/abnormality as a result of the circumcision.  However, hi allegations may be capable of corroboration by an examination.  Consequently, a remand for an examination is necessary.

The claim for a TDIU rating is inextricably intertwined with the claim being remanded and appellate consideration of that matter must be deferred pending resolution of the remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a urology examination of the Veteran to ascertain whether or not he has a penile deformity or abnormality as a result of a circumcision in service.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record the examiner should provide an opinion that responds to the following:

Does the Veteran have a penile deformity or abnormality as a result of his circumcision in service ?  

The examiner must include rationale with all opinions.

2.  If (and only if) the Veteran is found to have a penile deformity/abnormity as result of a circumcision in service, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

a)  Please identify (by diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran have PTSD based on a corroborated trauma/ stressor event in service?  If not, please identify the criteria for such diagnosis found lacking.

b)  If PTSD is not found, regarding any/each psychiatric disability entity other than PTSD diagnosed, please opine whether such is at least as likely as not (a 50 % or better probability) related to the Veteran's military service, to include as due to a circumcision in service or by virtue of being caused or aggravated by penile deformity or abnormality from a circumcision in service .  

The examiner must include rationale with all opinions.

3.  The AOJ should review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney, opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

